NUMBER 13-09-00079-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG

                                 IN RE: MARIA KAZERANI


                       On Petition for Writ of Mandamus
            and Motion for Temporary Relief and Stay of Proceedings


                              MEMORANDUM OPINION
                    Before Justices Rodriguez, Garza and Vela
                       Memorandum Opinion Per Curiam1
        Relator, Maria Kazerani, filed a petition for writ of mandamus in which she requests

that this Court direct respondent, the Honorable Ricardo Rodriguez, presiding judge of the
92nd District Court of Hidalgo County, Texas, to vacate the trial court’s order denying

relator’s request for jury trial. Relator also filed a motion for temporary relief and stay of

proceedings.

        This Court, having examined and fully considered the petition for writ of mandamus

and the motion for temporary relief and stay of proceedings, is of the opinion that relator

has not shown herself entitled to the relief sought and the petition and motion should be


        1
         See T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions), 52.8(d) (“W hen
denying relief, the court m ay hand down an opinion but is not required to do so.”)
denied. See TEX . R. APP. P. 52.8(a). Accordingly, the petition for writ of mandamus and

motion for temporary relief and stay of proceedings are DENIED.


                                                 PER CURIAM

Memorandum Opinion delivered and
filed this the 13th day of February, 2009.




                                             2